Citation Nr: 1500797	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-22 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a psychiatric disorder, status post embolic stroke, with chronic adjustment disorder, depressed mood, and insomnia.

2.  Entitlement to a rating in excess of 40 percent prior to July 25, 2012, and since November 1, 2012, for a low back disorder, status post L5-S1 diskectomy, with left lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with status post status post L5-S1 diskectomy and left lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 10 percent for cervical spine degenerative disc disease and spondylosis.


5.  Entitlement to a rating in excess of 10 percent for residuals of right knee partial medial meniscectomy and medial plica excision.

6.  Entitlement to a compensable rating for a disorder of the left thumb, status post fracture.

7.  Entitlement to a compensable rating for a disorder of the right thumb, status post fracture.

8.  Entitlement to a compensable rating for a disorder of the right long finger, status post fracture.

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A June 2010 rating decision, in pertinent part, confirmed and continued the 10 percent rating for the Veteran's low back disorder, the 30 percent rating for his psychiatric disability, and the 10 percent rating for his cervical spine disorder, as well as the noncompensable ratings assigned his right knee disorder, right long finger disorder, and disorders of the right and left thumbs.

A July 2012 rating decision of a Decision Review Officer (DRO) at that RO in St. Petersburg, Florida, granted an increased 40 percent rating for the Veteran's low back disorder, effective November 30, 2009, the date of receipt of the Veteran's increased rating claims.  See 38 C.F.R. § 3.400 (2014).  That decision additionally granted an increased 10 percent rating for the Veteran's right knee disorder, also effective November 30, 2009.  Finally, the DRO also granted service connection for right lower extremity radiculopathy, as associated with the low back disorder, and assigned an initial 10 percent rating, also effective November 30, 2009.  The Veteran disagreed with this initial rating and thus this issue is also on appeal.

Additionally, during the pendency of the current appeal, in a December 2013 rating decision, the RO granted a temporary total (100 percent) disability evaluation for the Veteran's low back disorder due to convalescence from back surgery effective from July 25, 2012 through October 31, 2012.  


The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, evidence has been associated with the record indicating that he is unemployed due, at least in part, to symptoms of his service-connected disabilities.  See 38 C.F.R. § 4.16.  Accordingly, the Board finds that the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, the issue has been added as an additional subject for current appellate consideration.  See Rice, 22 Vet. App.at 453-54.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  


The Veteran has asserted that his orthopedic, neuropathic, and psychiatric disorders are productive of progressively worsening symptomatology.  He was most recently afforded a VA joints examination in September 2010 and a VA mental disorders examination in August 2010.  Given that more than four years have passed since the 2010 examinations, the Board finds that new examinations are required to fully and fairly evaluate the Veteran's service-connected psychiatric disability, low back disorder with associated radiculopathies, cervical spine disorder, right knee disability, right long finger disorder, and right and left thumb disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Additionally, the Veteran reported undergoing two surgeries on his back, once in July 2012 at the Laser Spine Institute in Tampa, Florida, and again in October 2012 at Gulf Breeze Hospital in Gulf Breeze, Florida.  See November 2012 Statement in Support of Claim.  Despite this, no surgical records have been associated with the claims file.  Notably, the December 2013 rating decision reflects consideration of "Private treatment records, Laser Spine Institute, from July 1, 2012 through February 28, 2013"; however, a review of the paper claims file, as well as the Veteran's electronic record (Virtual VA and VBMS), does not reveal any records of private treatment, including specifically any records from the Laser Spine Institute.  The evidence referenced in the rating decision may be relevant to the some of the issues on appeal.  As such, the record is incomplete.  Because the Board has an obligation to base its decision on a review of the complete record, see 38 C.F.R. § 19.7 (2014), remand is required to obtain and associate with the claims file any temporary file that may have been created which contains the private records referenced in the December 2013 rating decision.  Moreover, the RO should attempt to obtain any additional pertinent private treatment records that the Veteran adequately identifies and for which he provides the necessary releases.

Any outstanding records of VA treatment dated since March 2012 should also be obtained.  

Finally, as noted in the introduction above, a request for a TDIU was raised during the pendency of this appeal, and it is part of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447, 454 (2009).  Specifically, in a November 2012 Statement in Support of Claim, the Veteran maintained that he has "been unable to work for over a year due to [his] back problems."  This statement reasonably raises the issue of entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

However, because the issue of entitlement to TDIU is inextricably intertwined with the increased rating claims currently on appeal, a remand of this issue is also necessary.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).  On remand, the Veteran should be provided with an examination and opinion as to whether his service-connected disabilities render him unable to secure or follow substantially gainful employment.

The AOJ also should provide the Veteran with a VCAA notice letter for his TDIU claim. This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Locate and associate with the claims file any temporary folders that are being maintained at the RO or the Appeals Management Center on behalf of the Veteran.

3.  Ask the Veteran to identify any private medical care providers that treated him for his service-connected psychiatric disability, low back disorder, lower extremity radiculopathies, cervical spine disorder, right knee disability, right long finger disorder, and right and left thumb disabilities, including specifically his back surgeries in July 2012 at the Laser Spine Institute in Tampa, Florida, and in October 2012 at Gulf Breeze Hospital in Gulf Breeze, Florida.  Make arrangements to obtain his records from all private medical care providers that he adequately identifies.

4.  Obtain any outstanding VA treatment records from the Gulf Coast VA Healthcare System, dated since March 2012.


5.  Thereafter, schedule the Veteran for a VA psychiatric examination to assess the nature and current severity of his psychiatric disorder(s), status post embolic stroke, with chronic adjustment disorder, depressed mood, and insomnia.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiners. The examinations should include any diagnostic testing or evaluation deemed necessary.

The examiner must identify the symptoms and functional impairment associated with the Veteran's psychiatric disorder(s), and discuss the degree of occupational and social impairment caused by his symptoms.  

Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose. 

6.  Also, schedule the Veteran for appropriate VA orthopedic/neurological examination(s) of his service-connected low back disorder, status post L5-S1 diskectomy, with left lower extremity radiculopathy; his right lower extremity radiculopathy associated with status post status post L5-S1 diskectomy and left lower extremity radiculopathy; his cervical spine degenerative disc disease and spondylosis; his residuals of right knee partial medial meniscectomy and medial plica excision; his left and right thumb disorders; and his right long finger disability.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiners.  The examination(s) should include any diagnostic testing or evaluation deemed necessary.


The examiner(s) should identify and describe in detail all manifestations and symptoms of the service-connected low back disorder, status post L5-S1 diskectomy, with left lower extremity radiculopathy; the right lower extremity radiculopathy associated with status post status post L5-S1 diskectomy and left lower extremity radiculopathy; the cervical spine degenerative disc disease and spondylosis; the residuals of right knee partial medial meniscectomy and medial plica excision; the left and right thumb disorders; and the right long finger disability.  The examiner(s) should also describe any associated functional impairment.

Preferably, the appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose.

7.  Also, schedule the Veteran for an appropriate VA examination in conjunction with his TDIU claim.   The claims file must be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner must take a detailed history regarding the Veteran's employment, education, and vocational attainment.

The examiner must comment on the functional impairment caused solely by the Veteran's service-connected disabilities (i.e., his psychiatric disorder, status post embolic stroke, with chronic adjustment disorder, depressed mood, and insomnia; low back disorder, status post L5-S1 diskectomy, with left lower extremity radiculopathy; right lower extremity radiculopathy associated with status post status post L5-S1 diskectomy and left lower extremity radiculopathy; cervical spine degenerative disc disease and spondylosis; residuals of right knee partial medial meniscectomy and medial plica excision; left and right thumb disorders; right long finger disability; bilateral hearing loss; and tinnitus), particularly with respect to his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.

A complete explanatory rationale, that is, with medical explanation or citation to the record, is to be provided for all opinions offered.

8.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

9.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on the merits, including the issue of entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

